Citation Nr: 0917055	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of a soft 
tissue injury, left hip.

4.  Entitlement to an initial compensable evaluation for 
right knee pain, status-post vein stripping.

5.  Entitlement to an initial compensable evaluation for 
status-post polyp removal.

6.  Entitlement to an initial compensable evaluation for 
status-post removal of cysts/boils from neck, face, 
shoulders, back, testicle, and thigh.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to June 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  decisions of January 2003 and 
September 2007 by the Department of Veterans Affairs (VA) 
Houston, Texas Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled for February 2009, but the Veteran failed to 
report, and made no attempt to reschedule the hearing.  Thus, 
the Board finds that the Veteran's request for a hearing is 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

The issue of entitlement to an initial compensable evaluation 
for status-post removal of cysts/boils from neck, face, 
shoulders, back, testicle, and thigh is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing 
loss with the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz being 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test being less than 94 percent.

2.  The Veteran was exposed to loud noise from power tools, 
engines, and generators during his active military service, 
and resolving all doubt in the Veteran's favor, tinnitus is 
related to his active military service.
  
3.  While left hip arthritis was not present during service 
or manifest to a compensable degree within one year after 
discharge from service, there is competent evidence of record 
demonstrating that the Veteran's left hip arthritis is 
etiologically related to his service-connected lumbosacral 
degenerative joint disease.

4.  The Veteran's right knee disability was manifested by 
objective evidence of tenderness at the medial side of the 
right knee and mild crepitus on flexion.  X-rays revealed 
mild degenerative changes while the range of motion testing 
on flexion and extension was normal.

5.  There was neither subjective nor objective evidence of a 
digestive disability or any residuals thereof following the 
Veteran's in-service procedure to remove a benign colon 
polyp.


CONCLUSIONS OF LAW

1.  A claimed bilateral hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2008).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107(b) (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304 
(2008).

3.  Resolving all doubt in the Veteran's favor, left hip 
arthritis is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for an initial evaluation of 10 percent, but 
not higher, for right knee pain, status-post vein stripping, 
are met for the entire period of time covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.59, 4.71a, Diagnostic Codes 5003, 5261 (2008).

5.  The criteria for an initial compensable evaluation for 
status-post polyp removal are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code 
7344 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board points out that the 
Veteran failed to report for multiple VA examinations during 
the pendency of this appeal.  In some instances, the Veteran 
alleged that he did not receive notice of the scheduled 
examinations, and at other times, he promised that "I will 
make my next appointments no matter what" only to fail to 
report as promised.  The Board notes that VA sent numerous 
notices to the Veteran during the course of this appeal to 
addresses he provided, most recently in August 2008.  None of 
the notices were returned as undeliverable.

The United States Court of Appeals for Veterans Claims 
(Court) has held in the past that "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  
Thus, the Board finds that VA is not obligated to undertake 
additional measures in an attempt to locate the Veteran for 
the purpose of offering him new examinations. 

According to 38 C.F.R. § 3.655 (2008), when a veteran fails 
to report, without good cause, for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the Veteran, death of 
an immediate family member, etc.  Id.  The Board finds that 
the Veteran did not establish good cause for missing multiple 
examinations in this case.  Consequently, the claims will be 
rated based on the evidence of record.
Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2008), service connection 
for certain disabilities, including organic diseases of the 
nervous system and arthritis, may be granted on a presumptive 
basis if manifested to a compensable degree within one year 
after separation from service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.  


I.  Bilateral Hearing Loss and Tinnitus

The Veteran in this case contends that he sustained bilateral 
hearing loss and tinnitus and that these disabilities are 
related to service.  In particular, the Veteran asserts that 
his bilateral hearing loss and tinnitus are related to in-
service noise exposure as a result of his work as an "engine 
man" in the Navy.
The Board notes that the absence of documented hearing loss 
while in service is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
When the Veteran does not meet the regulatory requirements 
for a disability at separation, he can still establish 
service connection by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385 (2008), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board notes that the Veteran had subjective complaints of 
decreased auditory acuity during service, but service 
treatment records (STRs) associated with the claims file were 
negative for a bilateral hearing loss disability as 
contemplated by 38 C.F.R. § 3.385.  STRs were also negative 
for any diagnosis of or treatment for tinnitus.

The Veteran was afforded a VA general medical examination 
(GME) in April 2005.  The Veteran stated that he was a 
"engine man" in the Navy and reported a history of hearing 
loss and tinnitus.  His post-service employment was 
significant for "refrigeration work" and work as a security 
officer.  The Veteran was unemployed at the time of this 
examination.  The Veteran's ears were unremarkable upon 
physical examination.  The impression was hearing loss and 
tinnitus.

The Veteran was also afforded a VA Compensation and Pension 
(C&P) audiological examination in May 2005.  The examiner 
reviewed the Veteran's claims file and noted evidence of 
hearing loss at 6000 Hz bilaterally.  The Veteran reported 
having in-service noise exposure as a result of using 
firearms and power tools, and as a result of working as an 
"engine man" for as much as 16 hours per day where he was 
allegedly subjected to noises from various engines and 
generators.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  The 
authorized audiological examination in May 2005 yielded the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
30
LEFT
15
20
20
25
30

Speech recognition scores using the Maryland CNC word lists 
were 100 percent in the right ear and 96 percent in the left 
ear.  The examiner diagnosed the Veteran as having normal 
hearing from 500-3000 Hz and mild sensorineural hearing loss 
at 4000 Hz.  The examiner also found the Veteran to have 
normal middle ear function bilaterally.  

The examiner opined that the Veteran's bilateral hearing loss 
disability was "more likely than not" related to his active 
service, but that the Veteran's hearing loss thresholds did 
not meet the criteria for a disability as defined by VA 
regulations.  The examiner also concluded that the Veteran's 
tinnitus was not related to his period of active service.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a bilateral hearing loss disability.  Notably, 
the evidence establishes that the Veteran does not have a 
hearing loss disability in either ear within the meaning of 
38 C.F.R. § 3.385.  
The Veteran does not currently have bilateral hearing loss, 
based on the May 2005 C&P audiological examination, with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  The Board acknowledges that VA examiners in 
April and May 2005 diagnosed the Veteran as having hearing 
loss, and the Veteran may sincerely notice diminished hearing 
ability, but VA regulations under 38 C.F.R. § 3.385 provide 
the parameters of a recognized hearing loss disability for 
compensation purposes.  As the Veteran does not currently 
meet the criteria for hearing loss disability in either ear, 
the Board concludes that entitlement to service connection is 
not warranted.

With respect to the Veteran's tinnitus claim,  the competent 
evidence of record enables a finding that the Veteran's 
currently diagnosed tinnitus was incurred in active service 
because the evidence is in relative equipoise.  The Board 
acknowledges that the May 2005 VA C&P examiner concluded that 
the Veteran's tinnitus was not related to his period of 
active service.  However, the examiner failed to cite to 
specific medical evidence of record or provide a rationale to 
support this conclusion.  As such, the Board finds that the 
May 2005 VA C&P examiner's opinion has limited probative 
value. 

The Board also notes that 38 U.S.C.A. § 1154(a) provides that 
considerations shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.

In this regard, it is noted that the Veteran had active 
service from August 1980 to June 2002 in the Navy.  During 
this time, the Veteran's DD-214 Form revealed that he served 
as an MCM Propulsion Technician, ALCO and General Motors EMD, 
and a Diesel Engine Technician.  There is no evidence of 
record to indicate significant post-service recreational or 
occupational noise exposure.  The Board further observes that 
the Veteran's statements are consistent with the 
circumstances of his service, and that this evidence supports 
a finding that the Veteran experienced significant noise 
exposure in service.

According to Charles v. Principi, 16 Vet. App. 370, 374 
(2002), the Veteran is competent to provide lay evidence of 
his experiencing ringing in the ears since service.  
Furthermore, in accordance with Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  As such, the Board finds that the Veteran's 
contentions that he experienced "hearing problems," 
including tinnitus, in his ears since service to be competent 
and credible and therefore affords them great probative 
weight.

The Board also notes that while the May 2005 VA C&P 
audiological report did not link the Veteran's tinnitus to 
service, the record contains credible evidence of noise 
exposure in service.  The fact that the Veteran has been 
found to have hearing loss related to noise exposure in 
service (even though it did not meet the threshold 
requirements established by 38 C.F.R. § 3.385) also adds to 
the credibility of his statements that he had tinnitus since 
service.  After resolving all doubt in favor of the Veteran, 
the Board affords more probative weight to the Veteran's 
contentions that he has had tinnitus since service.  
Accordingly, service connection for tinnitus is granted.  
38 C.F.R. §§ 3.102, 3.303.

II.  Left Hip

The Veteran contends that he has a left hip disability and 
that this condition is related to service.  STRs showed that 
the Veteran injured his left hip in service in June 1987 
while playing basketball.  He was able to continue playing 
for several minutes thereafter, but experienced "severe 
pain" and was eventually unable to put weight on the leg.  
Upon physical examination at sick call, there was evidence of 
limitation of motion on flexion due to tenderness, but hip x-
rays were within normal limits.  The impression was soft 
tissue injury, left hip.  The examiner advised the Veteran to 
rest and apply cold packs to the affected area.  The Veteran 
was able to walk out of the emergency room without 
assistance.  

The Veteran was afforded a clinical evaluation and physical 
examination in April 2002 prior to retirement.  No evidence 
of a diagnosis of or treatment for a left hip disability was 
found at that time.

The Veteran was afforded a VA GME in April 2005 and stated at 
that time that he injured his left hip in June 1987 playing 
basketball.  At the time of the examination, the Veteran 
reported subjective complaints of occasional left hip pain, 
particularly with turning or lifting.  No left hip 
abnormalities were found upon physical examination.  X-rays 
revealed evidence of narrowing with minimal degenerative 
changes with no evidence of fracture or dislocation.  The 
radiologist recommended further workup to rule out multiple 
myeloma.  The impression was soft tissue injury, left hip, no 
sequelae.  The examiner further commented that it was "not 
at least likely as not" that the Veteran's current left hip 
pain was related to the June 1987 in-service injury.  On the 
contrary, the examiner indicated that is "was more likely 
than not" related to his lower back condition.

The Veteran was also afforded a VA C&P examination in May 
2005.  The Veteran reported having left hip "discomfort" 
and stiffness, particularly with movement.  X-rays revealed 
evidence of left hip narrowing with minimal degenerative 
changes.  No evidence of fracture or dislocation was found.  
The impression was history of left hip trauma with evidence 
of mild degenerative joint disease (DJD).  The examiner also 
stated "I have considered that the left hip arthritis is at 
least as likely as not with a 50-50 probability related to 
the left hip injury which he suffered in the service."  
(Emphasis added).  The Board notes, however, that the 
examiner provided no opinion about the relationship between 
the Veteran's current left hip arthritis and his in-service 
left hip injury, if any.  

In a June 2006 addendum, the same VA examiner concluded that 
the current left hip disability is "less likely than not" 
related to his in-service injury.  In support of this 
contention, the examiner reviewed the claims file and medical 
records, and instead found that the Veteran's left hip 
arthritis was age-related.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for a left hip disability on a direct basis.  The 
Board acknowledges that the Veteran was treated for a soft 
tissue injury of the left hip in service, but this condition 
resolved without sequelae prior to discharge from service.  
There is also no evidence of left hip arthritis within one 
year after discharge from service.  

The first pertinent post-service treatment note documenting 
left hip arthritis is dated approximately three years after 
discharge from service.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2003).  In this case, the lapse of years 
between service and the first evidence of left hip arthritis 
is evidence against the Veteran's claim.  Furthermore, 
although the Veteran had diagnosed left hip arthritis during 
the pendency of this claim, there is no competent, probative 
medical evidence of record linking this disability to the 
Veteran's period of active service on a direct basis.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran is capable of 
observing symptoms such as left hip pain, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his condition.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  While the Veteran was treated 
for a soft tissue injury of the left hip in service, and 
there is no evidence of continuity of symptoms after service, 
nor is there any evidence linking arthritis of the left hip 
to service on a direct basis.  Consequently, the Board finds 
that the Veteran failed to establish continuity of 
symptomatology in this case.

As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In the instant case, there is medical evidence 
showing a diagnosis of left hip arthritis, but there is no 
competent medical evidence to link this disability, which 
occurred years after discharge from service, to the Veteran's 
period of active service on a direct basis, nor is there 
evidence to show that the Veteran had left hip arthritis that 
was manifest to a compensable degree within one year after 
separation from service.  Accordingly, the Board concludes 
that the Veteran's claim for service connection cannot be 
granted on either a direct or presumptive basis.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

The Board notes that the Veteran in this case did not raise 
the issue of secondary service connection.  However, the 
April 2005 VA examiner indicated that, based on a review of 
the claims file and in his professional opinion, the 
Veteran's left hip arthritis was "was more likely than 
not" related to his lower back condition.  The Board 
points out that the Veteran is service-connected for 
lumbosacral degenerative joint disease.  On the other hand, 
the June 2006 addendum to the May 2005 VA C&P examination 
indicated that the Veteran's left hip arthritis was age-
related.  In support of this contention, the examiner 
relied on a review of the claims file and his professional 
opinion.     

Where, as here, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
Veteran.  Thus, resolving all doubt in favor of the 
Veteran, the Board finds that the Veteran is entitled to 
service connection for left hip arthritis on a secondary 
basis.  Accordingly, service connection for left hip 
arthritis is granted. 38 C.F.R. §§ 3.102, 3.310.

III. Increased Initial Rating Claims

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

A.  Right Knee

The Veteran was originally granted service connection for 
right knee pain, status-post vein stripping in January 2003.  
The RO evaluated the Veteran's disability as a non-
compensable disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, effective July 1, 2002.  The June 2003 rating 
decision continued the Veteran's non-compensable evaluation.  
The Veteran subsequently perfected this appeal.

Normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II (2008).  Under Diagnostic Code 5261, a non-
compensable rating is warranted where extension of the knee 
is limited to five degrees.  A 10 percent rating is warranted 
where extension is limited to 10 degrees, while a 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation is warranted where 
extension is limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  A 50 percent evaluation is assigned where extension 
is limited to 45 degrees.

Under Diagnostic Code 5260, a non-compensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees, while a 20 percent rating is assigned where 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  

The Board also notes that 38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-rays: (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a non-compensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

STRs showed that the Veteran had a varicose vein stripping 
procedure in April 1997.  The Veteran reported intermittent 
symptoms of swelling and cramping in the right leg 
thereafter, and in September 2001, the Veteran was diagnosed 
with and treated for right knee patellofemoral pain syndrome 
(PFS).  The Veteran was afforded a clinical evaluation and 
physical examination in April 2002 prior to retirement.  A 
physical examination was significant for a "small scar" on 
the right leg upper thigh, "s/p vein stripping to knee."  
The Veteran also reported a history of knee trouble, 
including swelling with prolonged standing.

The Veteran had a VA GME in April 2005.  He reported pain and 
intermittent swelling on the medial side of the right knee 
where the vein stripping was done.  The Veteran also reported 
fatigue with standing or walking for two or more hours.  He 
obtained relief by elevating his legs.  Upon physical 
examination, the examiner observed tenderness at the medial 
side of the right knee.  X-rays of the right knee showed 
evidence of mild narrowing medially with minimal degenerative 
changes, question multiple myeloma.  The impression was 
status-post vein stripping, right leg, with mild tenderness 
in the medial aspect of the right leg in the area of the 
right knee with intermittent pedal edema bilaterally, more 
likely than not due to alcoholic cirrhosis.     

In May 2005, the Veteran was afforded a VA C&P examination 
and reported a history of right knee pain.  He denied 
locking, fatigability, lack of endurance, or swelling.  The 
Veteran had daily flare-ups with joint pain and also stated 
that he was no longer able to do his job as a result of leg 
pain.  Upon physical examination, the examiner observed 
evidence of minimal crepitus on flexion.  Range of motion 
testing on flexion was to 140 degrees with no evidence of 
scars, swelling, pain, or tenderness.  The Veteran had "full 
extension."  The impression was history of right knee pain, 
status-post vein stripping.  The examiner also diagnosed the 
Veteran as having right knee DJD with "mild to moderate" 
symptomatology and stated that joint function may be 
additionally limited by pain following repetitive use.  
(Emphasis added). 

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an initial 10 percent 
rating, but not higher, for the Veteran's right knee 
disability for the entire period of time covered by this 
appeal.  In this case, there was x-ray evidence of mild 
degenerative changes in the right knee in the April 2005 GME.  
The Veteran had full range of motion on flexion and extension 
without evidence of pain, tenderness, or swelling at the time 
of the May 2005 VA C&P examination.  Although the Veteran is 
not entitled to a compensable evaluation under Diagnostic 
Codes 5260 or 5261 based on limitation of flexion or 
extension, the evidence clearly shows that the Veteran has 
degenerative changes in the right knee.  In light of the 
Court's decision in Lichtenfels and the provisions of 38 
C.F.R. § 4.59, a 10 percent rating (the minimum compensable 
rating) is warranted.

The Board has also considered evaluating the Veteran's right 
knee disability under other pertinent diagnostic codes, but 
these diagnostic codes are not applicable in the Veteran's 
case.  For instance, Diagnostic Code 5256 is not for 
application in this case because there is no objective 
clinical evidence that the Veteran was diagnosed as having 
ankylosis.  Diagnostic Code 5257 is not for application 
because there is no objective clinical evidence showing 
recurrent subluxation or lateral instability.

Diagnostic Codes 5258 and 5259 are also not for application 
in the Veteran's case.  These particular diagnostic codes 
provide disability evaluations for semilunar dislocated 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint or for symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
While the Veteran reported subjective complaints of pain and 
swelling, there is no objective clinical evidence to show 
that the Veteran was diagnosed with or treated for semilunar 
dislocated cartilage or that he had symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
Furthermore, the Veteran specifically denied having episodes 
of locking at the time of the May 2005 VA C&P examination.

Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  Again, there is no evidence of 
record to show that the Veteran was diagnosed with or treated 
for genu recurvatum or any impairments of the tibia or 
fibula.  Thus, these diagnostic code provisions are not 
applicable in this case.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  The Veteran reported 
subjective complaints of flare-ups, fatigability, and painful 
movement at the time of the VA examinations.  VA examinations 
showed objective evidence of tenderness and mild crepitus on 
flexion.  However, there is no objective evidence of painful 
motion, and no objective indication that the Veteran's 
symptoms resulted in an additional functional loss due to 
pain, flare-ups, fatigability, incoordination, or repetitive 
use.  

The Board acknowledges that the May 2005 VA examiner stated 
that joint function may be additionally limited by pain 
following repetitive use.  (Emphasis added).  However, such a 
statement without any rationale, is insufficient to justify a 
rating in excess of the currently assigned 10 percent 
evaluation, particularly where, as here, the Veteran's range 
of motion was normal on flexion and extension and no 
objective evidence of pain was found.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient).  The Board has also considered staged 
ratings, however, the evidence does not show a variance in 
the signs and symptoms during the claim period such that 
staged ratings are for application.  See Fenderson, supra.  
Thus, the Board finds that the Veteran is entitled to an 
initial 10 percent evaluation, but not higher, for his right 
knee disability for the entire period covered by this appeal.   

B.  Polyp Removal

The Veteran in this case was originally granted service 
connection for status-post polyp removal in January 2003.  
The RO evaluated the Veteran's disability as a non-
compensable disability under 38 C.F.R. § 4.114, Diagnostic 
Code 7344, effective July 1, 2002.  The June 2003 rating 
decision continued the Veteran's non-compensable evaluation.  
The Veteran subsequently perfected this appeal.

Diagnostic Code 7344 contemplates the evaluation of benign 
neoplasms, exclusive of skin growths.  An explanatory note 
associated with this code provision indicates that the rating 
specialist should evaluate the Veteran's disability under the 
appropriate diagnostic code depending on the predominant 
disability or the specific residuals after treatment.

Here, the Board notes that the Veteran underwent an in-
service colonoscopy in December 2000.  The results of this 
procedure were interpreted to show a single, tiny ascending 
colon polyp.  The results of the procedure were otherwise 
unremarkable.  The Veteran's April 2002 physical examination 
prior to retirement was negative for any digestive 
disabilities, colon polyps, or residuals thereof.  The 
Veteran provided a past history of a negative colon polyp, 
but specifically denied having any ulcers, stomach, liver, or 
intestinal problems.

The Veteran was afforded a VA GME in April 2005.  The Veteran 
stated at the time of the examination that he was "status-
post colon polyp removal."  He denied having any problems 
since that time and indicated that he was to be followed 
every five years.  Upon physical examination, the examiner 
noted that there was evidence of ascites in the abdomen.  The 
Veteran's abdomen was otherwise soft and non-tender and no 
evidence of organomegaly or masses were found.  The 
impression was alcoholic cirrhosis.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for any period of time covered by this appeal.  
Diagnostic Code 7344 makes clear that the rating specialist 
should evaluate the Veteran's disability under the 
appropriate diagnostic code depending on the predominant 
disability or the specific residuals after treatment.  

Here, the Veteran's December 2000 in-service colon polyp was 
benign and no treatment was rendered.  The Veteran was 
instructed to schedule a follow-up appointment in five years.  
In April 2005, the  Veteran specifically denied any problems 
since the in-service colonoscopy.  In the absence of a 
predominant disability or specific residuals after treatment, 
the Board concludes that the non-compensable evaluation 
assigned was proper.  The Board has also considered staged 
ratings, however, the evidence does not show a variance in 
the signs and symptoms during the claim period such that 
staged ratings are for application.  See Fenderson, supra.  

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability. Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the issues of entitlement to service 
connection for hearing loss, tinnitus, and a left hip 
disability, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2002 that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
service connection claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, and he was 
provided with notice, in September 2007, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The Veteran's 
claim was subsequently readjudicated following this notice by 
way of an October 2008 supplemental statement of the case. 

With respect to the Veteran's increased initial evaluation 
claims, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claims have been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained and he was afforded multiple VA examinations in 
connection with the claims.  The Board also acknowledges that 
the Veteran failed to report to multiple scheduled VA 
examinations without good cause and in light of 38 C.F.R. § 
3.655, the claims were rated based on the evidence of record.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
the evidence is required.  Accordingly, the Board finds that 
VA has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted.

Service connection for left hip arthritis, to include as 
secondary to a service-connected disability, is granted.

An initial evaluation of 10 percent for right knee pain, 
status-post vein stripping, is granted.

An initial compensable evaluation for status-post colon polyp 
removal is denied.


REMAND

The Veteran was granted service connection for status-post 
removal of cysts/boils from neck, face, shoulders, back, 
testicle, and thigh in January 2003.  The RO evaluated the 
Veteran's skin disability under 38 C.F.R. § 4.118, Diagnostic 
Code 7819 as a non-compensable disability.  The June 2003 
rating decision continued the Veteran's non-compensable 
evaluation.  The Veteran subsequently perfected this appeal.
  
Diagnostic Code 7819 indicates that benign skin neoplasms 
should be rated based on disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-
7805), or impairment of function.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  The Board notes that 
the Veteran was afforded a VA C&P skin examination in May 
2005.  Upon physical examination, the examiner observed 
approximately 15 superficial, yellow, cystic nodules on the 
Veteran's face and back as well as several open comedones on 
the back.  The impression was "many milia and follicular 
cysts."  

This examination report, however, is inadequate because the 
examiner failed to indicate whether the cystic nodules on the 
Veteran's face were disfiguring.  In addition, the examiner 
failed to indicate whether any of the cystic nodules resulted 
in scars or impairment of function.  Accordingly, a remand is 
needed to assess the severity of the Veteran's service-
connected skin condition.  In light of Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994), the RO should also consider 
rating the cystic nodules on the Veteran's face separately 
from those on the rest of his body.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
skin examination to assess the nature and 
severity of his service-connected skin 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The VA skin examiner should 
note in the examination report that the 
claims folder has been reviewed.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
assess the cystic nodules on the Veteran's 
face and body using the disability 
examination worksheets for scars and skin 
diseases (other than scars).  

2.  Thereafter, the RO should readjudicate 
the Veteran's claim taking into account 
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


